Per Curiam.
This appeal, prosecuted by Agnes Jacobson, involves a controversy of the same nature and determinable by the same facts as that involved in the case of State ex rel. Jacobson v. Superior Court, 120 Wash. 359, 207 Pac. 227, decided by us in her favor; this being an appeal from an order of the superior court for Spokane county awarding to respondent John Jacobson attorney’s fees, suit money and temporary maintenance against her in this action wherein she seeks divorce from him; while that was a proceeding reviewing another similar application made by him by certiorari proceedings prosecuted to this court from the superior court for Spokane county.
Our decision in that proceeding, rendered by Department One on June 6, 1922, in favor of appellant, is reported in 120 Wash. 359, 207 Pac. 227. Upon petition for rehearing, that cause was heard by the court En Banc on December 8, 1922, together with this appeal, and the decision of the Department in favor of Agnes Jacobson, relator therein, appellant herein, was adhered to as evidenced by the decision of the court En Banc this day rendered. That decision is in all respects controlling in favor of appellant in this case. The order awarding attorney’s fees, suit money and temporary maintenance in favor of respondent against appellant is reversed.